Allowance
	Claims 1-20 are patentable. 
The specific limitations of "wherein the grounding lead wire comprises an insulating sheath, a grounding window is provided at the insulating sheath of the grounding lead wire, and the grounding conductor is electrically connected to the grounding lead wire through the grounding window” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner's opinion.  
For example, CN 103873616 discloses a display module, comprising: a cover plate 5; a display integrated circuit 4 disposed on a side of the cover plate and having a grounding terminal; a grounding lead wire 1 whose first end is electrically connected to the grounding terminal, and whose second end is electrically connected to a grounding conductor 7; and a shielding layer 8 disposed between the cover plate and the display integrated circuit 4 and electrically connected to the grounding conductor 7.
However, CN 103873616 does not disclose wherein the grounding lead wire comprises a copper lead wire with an insulating sheath, a grounding window is provided at the insulating sheath of the grounding lead wire, and the grounding conductor is electrically connected to the grounding lead wire through the grounding window.
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841